42 F.3d 1401
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Nancy Ann RUFF, Plaintiff,andB. Benedict Waters, Plaintiff-Appellant,v.Charles YOUNG, Norman Eugene Wright, Paul P. Townsend, FredTakemiya, Wanda Soukup, Don Smith, Susan Von Seeburg, SandraRich, Hagenbaugh & Murphy, Meredith A. Musicant GailCowling, William Cormier, Barbara Corona-Sutton, PeterBlackman, Charles Oakley, John Sicard, and Herman Tiano,Defendants-Appellees.
No. 94-55193.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 22, 1994.

Before:  WALLACE, Chief Judge, GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
B. Benedict Waters seeks review of the district court's (1) December 21, 1993 partial summary judgment against Waters on Nancy Ann Ruff and Water's fourth claim for relief, and (2) January 11, 1994 order denying Waters' motion to alter or amend the December 21, 1993 partial summary judgment.  The district court's December 21 partial summary judgment is not final because it did not adjudicate the fourth claim as to Ruff.  See Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir.1981).  Because the district court did not certify the partial summary judgment pursuant to Fed.R.Civ.P. 54(b), it is not final and appealable prior to entry of final judgment.  See Frank Briscoe Co. v. Morrison-Knudsen Co., 776 F.2d 1414, 1416 (9th Cir.1985).  Nor is the court's January 11 order appealable prior to entry of final judgment.  See Branson v. City of Los Angeles, 912 F.2d 334, 336 (9th Cir.1990).  Accordingly, this appeal is dismissed for lack of jurisdiction.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3